          Case 2:18-cv-00091-MHT-SMD Document 83 Filed 09/18/20 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

DARCY CORBITT, et al.,                          )
                                                )
           Plaintiffs,                          )
                                                )
v.                                              )       CASE NO. 2:18-cv-91-MHT-GMB
                                                )
HAL TAYLOR, et al.,                             )
                                                )
           Defendants.                          )

MEMORANDUM OF LAW IN RESPONSE TO ORDER FOR ADDITIONAL BRIEFING

           On February 6, 2018, Plaintiffs brought this action challenging Defendants’ policy

preventing them from obtaining driver’s licenses that correctly designate them as female as

violating their rights under the Equal Protection clause, Due Process clause, and Free Speech

clause of the Constitution. The parties cross moved for summary judgment on February 8, 2019.

At oral argument, the parties agreed to submission of the case on the record. By Order dated July

30, 2019, this Court denied both motions for summary judgment and reserved for judgment

“whether to decide the case on the paper record or to hold a trial as to some or all issues.” On

September 3, 2020, the Court ordered the parties to submit additional briefing on three issues. Doc.

No. 81. Pursuant to that Order, Plaintiffs submit that the Supreme Court’s decision in Bostock v.

Clayton County, 140 S. Ct. 1731 (2020), further supports Plaintiffs’ Equal Protection claim, a

hearing on the subject of the state’s justification for its policy is not needed, and that Policy Order

63 is inconsistent with the process for amending sex designation on an Alabama birth certificate.

     I.        Bostock Reinforces the Conclusion that Policy Order 63, in Denying Access to an
               Accurate Useable Driver’s License to Plaintiffs Because They Are Transgender,
               Constitutes Sex Discrimination in Violation of the Equal Protection Clause.

           Policy Order 63 facially discriminates on the basis of sex. By purpose, design, and effect,

Policy Order 63 denies transgender people—and only transgender people—access to an accurate
     Case 2:18-cv-00091-MHT-SMD Document 83 Filed 09/18/20 Page 2 of 10




driver’s license that they may use without sacrificing their safety, health, privacy, and dignity.

Policy Order 63 punishes those who identify and live as a sex other than the sex they were assigned

at birth unless they undergo sterilizing surgery. It also reinforces the sex stereotype that everyone

does or should only identify and live as the sex conventionally associated with their genital

anatomy and breast size. The Eleventh Circuit has already held that discrimination against

transgender people is sex discrimination, and thus receives heightened scrutiny. Glenn v. Brumby,

663 F.3d 1312, 1320 (11th Cir. 2011).

       Defendants have argued that Policy Order 63 does not discriminate based on sex, and so is

not subject to intermediate scrutiny. Rather, they argue that Policy Order 63 should be seen as a

neutral policy that merely disparately impacts transgender people. In making this argument, they

have relied on an out-of-circuit decision that held a policy requiring service members in the U.S.

armed services to serve in their “biological sex” did not discriminate on the basis of sex, because

it nominally applied to everyone. Defs.’ Reply (Doc. No. 62) at 15–18 (citing Doe 2 v. Shanahan,

917 F.3d 694, 700 (D.C. Cir. 2019)); contra Karnoski v. Trump, 926 F.3d 1180, 1201 (9th Cir.

2019). They have also argued that the policy permissibly differentiates based on real sex-based

physical differences.

       Bostock has resolved any doubt on this point in favor of the Plaintiffs. In Bostock, the

Supreme Court considered whether it was discrimination because of sex under Title VII of the

Civil Rights Act of 1964 for an employer to fire a transgender woman when she “wrote a letter to

her employer explaining that she planned to ‘live and work full-time as a woman.’” Bostock, 140

S. Ct. at 1738. Because the employer would have allowed an employee assigned female at birth to

live and work full-time as a woman, but fired Aimee Stephens, who was assigned male at birth,

for the same conduct, “sex play[ed] an unmistakable and impermissible role” in the decision. Id.




                                                 2
     Case 2:18-cv-00091-MHT-SMD Document 83 Filed 09/18/20 Page 3 of 10




at 1742–43. Indeed, the Court recognized that “it is impossible to discriminate against a person for

being . . . transgender without discriminating against that individual based on sex.” Id. at 1741.

The Court clarified that where sex motivates a practice, “it is irrelevant what an employer might

call its discriminatory practice, how others might label it, or what else might motivate it.” Id. at

1744. While Bostock was decided in the context of Title VII, Title VII cases often inform Equal

Protection analysis, particularly where the salient question is whether an action is because of sex.

See, e.g., Wilborn v. S. Union State Cmty. Coll., 720 F. Supp. 2d 1274, 1308 (M.D. Ala. 2010).

Indeed, the Eleventh Circuit relied extensively on Title VII cases in reaching its conclusion in

Glenn. 663 F.3d at 1316.

       In the short time since Bostock was decided, five courts have cited it in resolving an Equal

Protection claim brought by transgender litigants. Each court ruled in favor of the transgender

plaintiffs. Adams by & through Kasper v. Sch. Bd. of St. Johns Cnty., 968 F.3d 1286, 1296 (11th

Cir. 2020) (pet. for reh’g en banc pending); Whitman-Walker Clinic, Inc. v. U.S. Dep’t of Health

& Human Servs., No. CV 20-1630 (JEB), 2020 WL 5232076 (D.D.C. Sept. 2, 2020); Grimm v.

Gloucester Cnty. Sch. Bd., No. 19-1952, 2020 WL 5034430 (4th Cir. Aug. 26, 2020), as amended

(Aug. 28, 2020);Walker v. Azar, No. 20CV2834FBSMG, 2020 WL 4749859 (E.D.N.Y. Aug. 17,

2020); Hecox v. Little, No. 1:20-CV-00184-DCN, 2020 WL 4760138 (D. Idaho Aug. 17, 2020).

       Most salient here, the Eleventh Circuit recently ruled that a school district policy

prohibiting a transgender boy from using the boys’ restroom violated Title IX and the Equal

Protection clause. The court found that the plaintiff “properly tee[d] up” the constitutional issue

when he explained that “by defining ‘boy’ and ‘girl’ based on ‘biological sex,’ or sex assigned at

birth, the School Board divides restrooms based on a characteristic that ‘punishes transgender

students and favors non-transgender students.’” Adams, 968 F.3d at 1296. The court reasoned that,




                                                 3
      Case 2:18-cv-00091-MHT-SMD Document 83 Filed 09/18/20 Page 4 of 10




consistent with Glenn and Bostock, the policy was subject to heightened scrutiny because it “places

a special burden on transgender students because their gender identity does not match their sex

assigned at birth.” Id. The same is true in this case. Policy Order 63 defines sex based on assigned

sex at birth and sex-related anatomy, which punishes transgender Alabamans, favors cisgender

Alabamans, and places a special burden on transgender people because their gender identity does

not match their assigned sex at birth.

        Like the Eleventh Circuit in Adams, the Fourth Circuit recently ruled that a school district’s

policy requiring students to use restrooms based on their “biological gender” discriminated against

a transgender boy. Grimm, No. 19-1952, 2020 WL 5034430, at *21 (“After the Supreme Court’s

recent decision in Bostock v. Clayton County, we have little difficulty holding that a bathroom

policy precluding Grimm from using the boys restrooms discriminated against him ‘on the basis

of sex.’”) (internal citation omitted).

        Defendants in Grimm raised an identical argument to the one Defendants have made here:

that the policy applies to everyone, so it does not discriminate because of sex. Id. at *15. The

Fourth Circuit rejected that argument, mirroring the reasoning in Bostock when it noted that

preventing the transgender boy from using boy’s restrooms required considering sex. Id. Just so

here—Defendants cannot continue to deny Darcy Corbitt, Destiny Clark, and Jane Doe a female

sex designation on their licenses without consideration of sex.

        Also of note is Hecox v. Little, another case interpreting Bostock in the context of an Equal

Protection challenge to a rule that classified transgender women as “male.” In that case, a state law

stated that only females could play on girls’ sports teams, and defined female based on various

physiological and anatomical characteristics (reproductive anatomy, endogenous hormone levels,

and genetic makeup). There, the court found that the law was subject to heightened scrutiny




                                                  4
      Case 2:18-cv-00091-MHT-SMD Document 83 Filed 09/18/20 Page 5 of 10




because it treated cisgender athletes differently from transgender athletes: cisgender athletes could

participate in sports consistent with their gender identity, while transgender athletes could not.

Hecox, No. 1:20-CV-00184-DCN, 2020 WL 4760138, at *27. Similarly, here, cisgender people

can obtain licenses consistent with their gender identity, while transgender people cannot.

          In that case, like in this one, Defendants claimed the law was not subject to heightened

scrutiny because it did not expressly use the term “transgender” and differentiated only on the

basis of real physiological characteristics. The court noted that avoiding the term “transgender”

was not enough to avoid the conclusion that the law was directed at transgender people, and that

differentiating based on sex-related characteristics did nothing to show the policy was not sex-

based. Id. Defendants further argued that transgender women were not barred from participating

in sports because they could always do so as men, as Defendants here have argued that they do

offer Plaintiffs driver’s licenses—simply ones that label them as male. Id. at *35. The court

rejected that argument “as did the Supreme Court in Bostock,” noting that it was the equivalent of

arguing that gay men and lesbians were not prohibited from marrying under statutes preventing

same-sex marriage, because they could always marry people of a different sex. Id.

    II.      Because the Undisputed Evidence Shows that Defendants’ Interest in Law
             Enforcement Identification Is Invented Post Hoc, A Hearing Is Not Needed.

          No hearing is necessary to determine whether the Defendants’ interest in law enforcement

identification is “hypothesized or invented post hoc in response to litigation.” United States v.

Virginia, 518 U.S. 515, 533 (1996). The record is undisputed that the Defendants’ only

contemporaneous reason for adopting the current policy was wanting consistency with the state

birth certificate policy.

          The only evidence offered on the reasons for Policy Order 63 was from the Chief Deena

Pregno in her 30(b)(6) testimony. Chief Pregno was asked “what considerations went into ALEA’s



                                                 5
      Case 2:18-cv-00091-MHT-SMD Document 83 Filed 09/18/20 Page 6 of 10




decision to adopt this policy as opposed to some other?” Pregno Dep. 45:5–7. She responded,

“what the state requires for amended birth certificates.” Id. at 8–9. In response to the question,

“Were there any other considerations that ALEA took into account at that time?” Id. at 10–12. She

responded: “Not that I’m aware of.” Id. at 13–14. While the policy was revised after that time, the

only reason offered for that change was to give “more latitude” and “stay consistent with” the state

policy. Id. at 47:7–8, 48:10.

           In the absence of any admissible evidence contradicting the 30(b)(6) testimony, it is

undisputed that any other interests did not actually motivate the creation or revision of Policy

Order 63. As such, they were invented post hoc, and cannot satisfy heightened scrutiny.

    III.      Policy Order 63 Is Inconsistent with the Process for Amending Sex Designation
              on an Alabama Birth Certificate.

           Not only did Defendants’ purported rationalization for Policy Order 63 come after the fact,

it also makes little sense. Policy Order 63 is inconsistent with the state’s process for sex designation

changes on birth certificates.

           Plaintiffs have not been able to identify any judicial interpretation of what the phrase “the

sex of an individual born in this state has been changed by surgical procedure” means. Ala. Code

§ 22-9A-19(d).

           Nonetheless, Policy Order 63’s process for changing a sex designation on a driver’s license

does not fully coincide with the process for amending a person’s sex designation on an Alabama

birth certificate.

           In some ways, the statute governing birth certificates may be more onerous because a

person amending the sex designation on their birth certificate must 1) change their name and

2) petition a court to issue an order indicating that the individual underwent a surgical procedure

to change their sex and that the name was changed. See id. Under Policy Order 63, an individual



                                                    6
     Case 2:18-cv-00091-MHT-SMD Document 83 Filed 09/18/20 Page 7 of 10




need not change their name to change their sex designation and need not obtain a court order.

There is also obviously no way to change an Alabama birth certificate through submitting an

amended birth certificate from some other state, as is possible under Policy Order 63. Eastman

30(b)(6) Dep. 59:13–18.

       But in many ways, Policy Order 63 is far more onerous. Ala. Code § 22-9A-19(d) does not

state what specific “surgical procedure” is required, and it at least strongly implies that only one

procedure is required. It leaves open the possibility that judges will interpret the requirement in a

way that does not require permanent sterilization, and that they will accept proof of any form of

gender-affirming surgery as sufficient. While this standard would still be burdensome and

unconstitutional if used for driver’s licenses, because it would still treat transgender people worse

than cisgender people, disclose sensitive personal information, compel speech, and condition a

government benefit on renouncing the right to refuse medical care, it would be significantly less

extreme than what Defendants require under Policy Order 63.

       Defendants interpret Policy Order 63 to require what they refer to as “complete” gender

reassignment, by which they mean that a transgender person must receive at least two forms of

surgery before changing the sex designation on a driver’s license: genital reconstruction surgery

and surgery on the upper body. Eastman 30(b)(6) Dep. 53:9–54:1; 66:19–22; 67:4–18; Pregno

Dep. 85:12–20; Spencer Dep. 61:10–20; 63:13–17. The genital surgery they require always results

in permanent sterilization for transgender women, and almost always does for transgender men.

Gorton Decl. ¶ 43.

       The birth certificate statute also leaves open the ways a person may prove that they have

undergone a surgical procedure to a judge. For example, if someone’s surgeon has retired or died,

presumably they could prove they had undergone surgery through some means other than a letter




                                                 7
      Case 2:18-cv-00091-MHT-SMD Document 83 Filed 09/18/20 Page 8 of 10




from the surgeon who performed the procedure—an option foreclosed to them under Policy Order

63. Eastman 30(b)(6) Dep. 61:14–20. Even if it were simply more convenient or less costly to

submit evidence from one’s primary care physician to the court stating that one has undergone

surgery, a judge might accept that proof, and a judge would not necessarily arbitrarily require the

physician to have used the word “complete,” as Defendants do. Id. at 53:9–54:1. And it is

vanishingly unlikely that state judges call litigants’ physicians without permission to inquire into

the details of the medical care they have received, as Defendants do. Id. at 37:17–41:10.

        While consistency with the state birth certificate policy would not meet the standards as an

important government interest, and even a policy that aligned as fully as possible with the statute

regarding birth certificates would violate the constitution, these differences demonstrate that

Defendants’ rationalization does not even hold true: Policy Order 63 is inconsistent with the

process for amending the sex designation on a birth certificate in Alabama.

                                          CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that this Court rule in favor of

Plaintiffs on all counts.


Respectfully submitted this the 18th day of September 2020.


                                       s/ Gabriel Arkles
                                       Rose Saxe
                                       Gabriel Arkles
                                       ACLU LGBT & HIV Project / ACLU Foundation
                                       125 Broad St., 18th Floor
                                       New York, NY 10004
                                       (212) 549-2605
                                       rsaxe@aclu.org
                                       garkles@aclu.org
                                       Admitted Pro Hac Vice




                                                  8
Case 2:18-cv-00091-MHT-SMD Document 83 Filed 09/18/20 Page 9 of 10




                        Randall Marshall
                        ACLU OF ALABAMA
                        P.O. Box 6179
                        Montgomery, AL 36106-0179
                        (334) 265-2754
                        rmarshall@aclualabama.org
                        Counsel for Plaintiffs Darcy Corbitt, Destiny Clark, and
                        Jane Doe




                                  9
    Case 2:18-cv-00091-MHT-SMD Document 83 Filed 09/18/20 Page 10 of 10




                                CERTIFICATE OF SERVICE

     I certify that on September 18, 2020, I filed the foregoing electronically using the Court’s
CM/ECF system, which will serve all counsel of record.

                                                    s/ Randall Marshall




                                               10
